Citation Nr: 0408943	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of in-
service urethral discharge and gonococcus infection of the 
urethra.  

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected status post 
appendectomy with postoperative repair of lysis of adhesions.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran testified before a Veterans 
Law Judge at a Travel Board hearing in December 2001.  A 
transcript of that hearing has been associated with the 
claims folder.  The Board notified the veteran by letter 
dated in August 2003 that the Veterans Law Judge was no 
longer employed at the Board and offered him the opportunity 
for another Board hearing.  The veteran testified before the 
undersigned in January 2004 at a Board hearing in Washington, 
DC.  A transcript of that hearing has also been associated 
with the claims folder.   

The Board's October 2002 decision noted that veteran and his 
representative appeared to agree during the December 2001 
Travel Board hearing that the second issue on appeal was 
properly characterized as service connection for a stomach 
disorder, to include as secondary to service-connected status 
post appendectomy with postoperative repair of lysis of 
adhesions.  However, the Board also determined that there was 
some confusion as to whether the veteran might in fact be 
seeking an increased disability rating for the service-
connected appendectomy scar.  In a January 2003 letter, the 
Board asked the veteran to clarify the matter.  The veteran's 
February 2003 response stated that he was seeking service 
connection for a stomach disorder as secondary to the 
service-connected appendectomy.  However, during the January 
2004 Board hearing, the veteran and his representative 
offered testimony and argument as to entitlement to an 
increased disability rating for the service-connected 
appendectomy scar.  This issue of entitlement to an increased 
disability rating has not been developed or adjudicated by 
the RO.  The Board therefore refers the matter to the RO for 
the appropriate action.  For purposes of the appeal currently 
before the Board, consideration is limited to the service 
connection issues listed above.    

The Board notes that the veteran's first name has been 
spelled two different ways in the claims file by the veteran 
in his written statements.  These separate spellings are 
reflected in the veteran's service and VA records.  On 
remand, the veteran should clarify the correct spelling of 
his first name with the RO.


REMAND

The Board issued a decision in October 2002 in which it 
determined that there was new and material evidence to reopen 
the claim for service connection for residuals of in-service 
urethral discharge and gonococcus infection of the urethra, 
but also found that additional development was required 
before a decision could be made on the merits.  Pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook the necessary development on that issue.  
Specifically, it obtained a VA medical examination and 
opinion.  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) invalidated 
38 C.F.R. § 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 
7104 (West 2002).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  Because of this decision, the 
Board has no jurisdiction to adjudicate this appeal prior to 
consideration of the new evidence by the RO.  A remand is 
required in order to accomplish RO consideration.

In addition, the Board notes that the veteran submitted 
evidence to the Board in July 2003 and again in March 2004.  
It does not appear that he has waived initial RO 
consideration of this evidence.  When readjudicating the 
issues on remand, the RO must consider this evidence.   

Finally, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted during the course of this appeal.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
Among other things, the VCAA expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO issued the veteran a VCAA letter in May 2001, 
that letter does not adequately explain the allocation 
between VA and the veteran of the burden to obtain or provide 
information and evidence needed to substantiate the appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, the RO 
should correct this deficiency on remand.  See Disabled 
American Veterans, supra (invalidating 38 C.F.R. § 
19.9(a)(2)(ii), which permitted the Board to provide VCAA 
notice).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.

1.  The RO should take steps to comply 
with the notice requirements of the VCAA, 
i.e., notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 
Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow an appropriate period of 
time for response. 

2.  After completing any necessary 
development, the RO should readjudicate 
the issues on appeal, to include 
consideration of all evidence associated 
with the claims folder since the RO 
certified the appeal and forwarded it to 
the Board in January 2002.  If the 
disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

